Citation Nr: 1510028	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-30 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for postoperative (PO) residuals of a partial hysterectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from October 1989 to June 1993 and from May 2000 to March 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for PO residuals of a partial hysterectomy and denied a rating in excess of 10 percent for bilateral pes planus.  After her August 2008 notice of disagreement (NOD), the Veteran was provided a statement of the case (SOC) in May 2010.  Thereafter, the Veteran's representative file a letter, in Lieu of VA Form 9, which perfected her appeal as to the claim for service connection for PO residuals of a partial hysterectomy.  However, in the correspondence it was specifically stated that the Veteran was requesting a hearing at the RO and was "appealing only the issue of the denial of a partial hysterectomy."  

The Veteran testified before a Decision Review Officer (DRO) at the RO in October 2010, and a transcript thereof is on file.  At that time she filed a claim for an increased rating for bilateral pes planus.  However, this document was not timely for the purpose of perfecting the appeal of the claim for a rating in excess of 10 percent for bilateral pes planus.  

Subsequently a July 2011 rating decision denied a rating in excess of 10 percent for bilateral pes planus but the Veteran has not initiated an appeal by filing an NOD and, so, this matter is not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

At the DRO hearing the Veteran testified that she did not receive appropriate or adequate gynecological medical care in the service.  She believed that had she been better informed some problems might have been addressed before a hysterectomy was needed.  She testified that Dr. Weiss (her private physician that performed her postservice partial hysterectomy in October 2005) told her that if the problem had been caught years prior, it could have been prevented.  

The Veteran was afforded a VA gynecological examination in September 2009.  The examiner stated that the Veteran's problem was fibroids and dysfunctional bleeding which resulted in a hysterectomy.  The Veteran dated the onset of her problems to 2002 when, while in Korea, it had been found that she had a cyst on her cervix which was about the size of a dime and had led to abdominal cramping and pain as well as bleeding.  She reported that after military service she continued to have cramping and heavy bleeding.  After service an ultrasound had revealed that she had fibroids.  

The examiner rendered a diagnosis of PO hysterectomy secondary to fibroid tumors.  It was stated that the fibroids and dysfunctional bleeding had resulted in a hysterectomy.  The examiner stated that the Veteran's claim file showed that during service she had reported having problems with her menses on several occasions, as well as abdominal pain.  Her complaints were nonspecific.  One in-service examination revealed that she had a "nabothian cyst" of her cervix.  Literature showed that such a cyst would often resolve on its own.  During service she was to have had a pelvic ultrasound on one occasion but there had been no follow-up.  She reported that during service she had heavy menstrual bleeding.  The examiner observed that there was a mention that she had requested a change in her birth control pills because her period was irregular.  The Veteran indicated that this was because she was having heavy menstrual flow.  The examiner could not find any documentation that indicated that the Veteran had had a heavy or prolonged period.  Thus, the examiner concluded that she was unable to resolve this question without resorting to speculation.  

From this, it is unclear whether the examiner required actually corroborating evidence of the Veteran's lay statement, and testimony, of having had a heavy or prolonged period.  Moreover, it is not clear whether the examiner could have responded to the relevant query by addressing whether it was as likely as not that the postservice partial hysterectomy was necessitated due to gynecological problems which the Veteran had during active service.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a comprehensive VA gynecological examination for the purpose of determining whether it is as likely as not that her postservice partial hysterectomy was necessitated due to gynecological problems which she had during her active service.  

The claims folder must be made available to the examiner for review prior to the examination.  All indicated studies should be performed.  

The examiner must carefully review the evidence of record, the Veteran's statements, and the clinical evidence, and conduct a thorough examination.  The Veteran's statements may serve to support any medical determination to the extent the statements may be reasonably made by a layperson.  For example, the Veteran, as a layperson may address what she personally observed or experienced, including current or past symptoms, and what a physician previously told her.  The examiner must not accept lay statements beyond the ambit of lay knowledge or comprehension, such as a statement by the Veteran that she currently suffers from a medical illness which has not been diagnosed by appropriate medical personnel.  The examiner may accept that a physician told her these things, for purposes of establishing etiology or a diagnosis, but not accept the Veteran's personal knowledge of such matters.  The examiner should also address whether any statements or evidence are contradicted or reasonably questioned based on other evidence of record.  

Based on the medical findings and a review of the claims folder, the examiner is requested to offer an opinion as to whether it is as likely as not that the Veteran's postservice partial hysterectomy was necessitated due to gynecological problems which she had during her active service.  

If the examiner is unable to provide the requested opinion, the report should so state.  Any opinion provided should be supported by a complete rationale.  

All diagnoses or opinions expressed should be in terms of the degree of probability, i. e., is it as likely as not that the alleged relationship exists.  

2.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Thereafter, readjudicate the claim.  If the claim remains denied, the appellant and her representative, should be provided a supplemental statement of the case (SSOC) and they should be afforded an appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

